Per Curiam.
The respondent herein was duly convicted on November 23, 1936, in the United States District Court for the Southern District of New York of the crimes of using the mails in a scheme to defraud, and of conspiracy in violation of sections 215 and 37 of the United States Criminal Code (U. S. Code, tit. 18, §§ 338 and 88), which crimes are felonies.
*381Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the Court, be stricken from the roll of attorneys.”
The respondent should, accordingly, be disbarred.
Present — Martin, P. J., McAvoy, O’Malley, Dore and Cohn, JJ.
Respondent disbarred.